NUMBER 13-19-00462-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


             IN RE FRAUDLUENT HOSPITAL LIEN LITIGATION


                    On appeal from the 444th District Court
                         of Cameron County, Texas.


                                         ORDER

   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This Court previously issued a memorandum opinion dismissing this case on

January 30, 2019, for want of prosecution. Before the Court is appellants’ motion to

reinstate or in the alternative, motion for rehearing, and motion for leave to file their brief

out of time. The Court, having fully examined and considered appellants’ motions, is of

the opinion that, in the interest of justice, the motion to reinstate and motion for leave to

file their brief out of time should be granted. Accordingly, we grant appellants’ motion to

reinstate the case and withdraw our previous memorandum opinion and judgment. The
appellants’ alternative motion for rehearing is dismissed as moot. Finally, we grant

appellants’ motion for leave to file their brief out of time. Appellants’ amended brief is

marked filed as of February 18, 2020. This case remains pending before the Court.

      It is so ORDERED

                                                              PER CURIAM


Delivered and filed the
28th day of February, 2020.




                                            2